DETAILED ACTION
Claims 1 through 25 originally filed 22 May 2020. By preliminary amendment received 22 May 2020; claims 21, 22, 23, and 25 are cancelled. By amendment received 28 February 2022; claims 1, 12 through 17, 19, 20, and 24 are amended and claims 26 through 31 are added. Claims 1 through 20, 24, and 26 through 31 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendments to the drawings overcome the previous drawing objections relating to Figures 1 and 2. This argument is persuasive and these previous drawing objections are withdrawn.

Applicant argues that the amendments to the specification overcome the previous drawing objections relating to Figures 5A and 78. This argument is persuasive and these previous drawing objections are withdrawn.

Applicant argues that the amendment to claim 17 overcomes the previous rejections under 35 U.S.C. 112b. This argument is persuasive and the rejections are withdrawn.

Applicant argues that Koseki (JP Pub. 2010-021486) does not anticipate the limitation "Wherein an upper half of the output mirror is transmissive and a lower half of the output mirror is reflective" because, according to applicant, the output mirror of Koseki does not correspond to the claimed output mirror. To support this argument, applicant contends that the output mirror of Koseki is partially transmissive throughout the area thereof rather than being transmissive in the upper half and reflective in the lower half.
This argument is not persuasive because Koseki teaches the claim as it is written. Specifically, output mirror 102 of Koseki is partially transmissive and partially reflective through the entire area thereof. This means that mirror 102 of Koseki is transmissive in the upper half because it transmits light by virtue of being partially transmissive. Likewise, mirror 102 of Koseki is reflective in the lower half because it reflects light impinging on the lower half by virtue of being partially reflective. As such, mirror 102 reads on the argued limitation as it is written.
It is understood from this argument that the limitation is likely intended to mean that the upper half of the output mirror only transmits light and the lower half of the output mirror only reflects light. However, the argued limitation is not written in such a manner that strictly requires this interpretation. Instead, the present claim limitation encompasses the possibility that each half of the mirror both reflects and transmits light.
The limitation "Wherein an upper half of the output mirror is transmissive and a lower half of the output mirror is reflective" is anticipated by Koseki (see below). The argument that Koseki does not teach this limitation is not persuasive because the limitation encompasses a construction in which the output mirror is entirely partially transmissive.

Applicant argues that Koseki does not anticipate the limitation "Wherein the optical system in each of its stages exhibits a Fresnel number that ensures a low-transverse-mode laser oscillation" because, according to applicant, the optical system of Koseki does not exhibit a Fresnel number that ensures low-transverse-mode laser oscillation.
This argument is not persuasive because the configuration of Koseki results in this feature (MPEP §2145II). Specifically, Koseki increases the number of passes through the gain element while reducing the dimension of the beam (see Figure 2 in which the beam passes through 6 distinct regions of the gain element with the cross section of the beam reduced to accommodate each distinct area within the gain element). This manner of configuration is identified in ¶18 of the original disclosure as the manner in which a low Fresnel number that ensures a low-transverse-mode laser oscillation is achieved. Since Koseki is configured in a manner that is identified as achieving the claimed result, the device of Koseki must also achieve this result (MPEP §2112.01I).
The limitation "Wherein the optical system in each of its stages exhibits a Fresnel number that ensures a low-transverse-mode laser oscillation" is anticipated by Koseki (see below). The argument that Koseki does not have the claimed property is not persuasive because Koseki configures the device thereof in a manner that is identified as producing the claimed property.

As such, all claims are addressed as follows:
Claim Objections
Claims 5, 11 through 16, 20, and 27 objected to because of the following informalities: 

Claims 5, 11 through 16, 20, and 27 variously use the terms "disc" and "disk" interchangeably. Claim terms must be consistent. Select one spelling for use in the claims and amend the claims such that the spelling of this term is uniform.

Claim 14 is also objected to for use of the term "multiplying and reflecting disks". This term does not follow the previously established format of "amplifying and reflecting disks". Please amend claim 14 such that the claim term is consistent with prior usage.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 29, this claim requires "Another axicon reflector and a folded mirror that is configured to direct the laser beam towards the waxicon reflector through a gap between the axicon reflector and the other axicon reflector." However, no disclosed embodiment appears to disclose the "another axicon reflector", the "folded mirror", and the “waxicon” arranged in the claimed manner. Specifically, the closest embodiment to the claimed subject matter appears to be Figure 7B in which a folded mirror directs light to axicon MRF1 so as to inject light into the resonator. However, this configuration eliminates the waxicon such that this configuration does not correspond to this limitation. As such, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this limitation will be interpreted as written.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 through 20 and 26 through 31 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim requires "Wherein the optical system in each of its stages exhibits a Fresnel number that ensures a low-transverse-mode laser oscillation." The term "low-transverse-mode" in this claim is a relative term which renders the claim indefinite. The term "low-transverse-mode laser oscillation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this factor of this limitation will be deemed as met by any configuration in which light passes through more than one cross sectional region of the gain medium on the basis that this appears to be the configuration that produces the desired effect.

Regarding claims 2 through 20 and 26 through 31, each of these claims depend properly from claim 1 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 26, this claim requires only "Wherein the Fresnel number at one or more parts of the optical system equals a*a/(λ*L), for each part of the one or more parts, a is half a diameter of a laser beam at the part, λ is a wavelength of the laser beam at the part and L is a propagation length of the laser beam at the part." However, this entire limitation is merely the general equation for a Fresnel number. Since parent claim 1 already establishes that a defined Fresnel number must exist within the optical system, this equation is encompassed by the existing limitation of claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 3, 5 through 7, 10 through 12, 17, 20, 24, and 26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koseki (JP Pub. 2010-021486).

Regarding claim 1, Koseki discloses, "An axicon reflector having a center aperture" (p. [0014] and Fig. 2, pts 104 and 104a).  "A waxicon reflector that has an even number of stages" (p. [0014] and Fig. 2, pt. 103).  "An amplifying unit" (p. [0014] and Fig. 2, pt. 105).  "An excitation unit that is configured to excite the amplifying unit" (p. [0014] and Fig. 2, pt. 106).  "Wherein an optical axis of the waxicon reflector differs from an optical axis of the axicon reflector" (Fig. 2, pts. 103 and 104).  "Wherein the optical axis of the waxicon reflector and the optical axis of the axicon reflector belong to a continuous folded optical path" (p. [0014] and Fig. 2, pts. 103 and 104).  "Wherein different stages of the waxicon reflector are configured to reflect a laser beam, during different amplifying iterations, towards different regions of the amplifying unit" (Fig. 2, pts. 103 and 105).  "Wherein some of the different regions of the amplifying unit are configured to amplify the laser beam, during the different amplifying iterations, direct the laser beam towards different regions of the axicon reflector" (Fig. 2, pts. 104 and 105).  "Wherein one region of the amplifying unit is configured to amplify the laser beam and direct the laser beam from the waxicon reflector through the center aperture" (Fig. 2, pts. 104a and 105).  "Wherein different regions of the axicon reflector are configured to reflect the laser beam, during the different amplifying iterations, towards the different regions of the amplifying unit" (p. [0014] and Fig. 2, pts. 104 and 105).  "Wherein the different regions of the amplifying unit are configured to amplify the laser beam, during the different amplifying iterations, and direct the laser beam towards different regions of the waxicon reflector" (p. [0014] and Fig. 2, pts. 103 and 105).  "Wherein the optical system in each of its stages exhibits a Fresnel number that ensures a low-transverse-mode laser oscillation" (Fig. 2, pts. 1, 2, 3, 4, 5, and 6, where this arrangement of Koseki achieves this requirement).  

Regarding claim 2, Koseki discloses, "An output mirror" (p. [0014] and Fig. 2, pt. 102).  

Regarding claim 3, Koseki discloses, "Wherein the output mirror belongs to a stable resonator" (Fig. 2, pt. 102).  

Regarding claim 5, Koseki discloses, "Wherein a first stage of the waxicon reflector is configured to reflect a laser beam towards a first region of the first amplifying disc" (Fig. 2, pts. 103 and 105).  "Wherein the first region of the amplifying unit is configured to amplify the laser beam and direct the laser beam towards a first region of the axicon reflector" (Fig. 2, pts. 104 and 105).  "Wherein the first region of the axicon reflector is configured to receive the laser beam and reflect the laser beam towards a second region of the first amplifying disc" (p. [0014] and Fig. 2, pts. 104 and 105).  "Wherein the second region of the amplifying unit is configured to amplify the laser beam and to direct the laser beam towards a second stage of the waxicon reflector" (p. [0014] and Fig. 2, pts. 103 and 105).  

Regarding claim 6, Koseki discloses, "Wherein the waxicon reflector and the axicon reflector are positioned on opposite sides of an optical axis of the amplifying unit" (Fig. 2, pts. 103 and 104).  

Regarding claim 7, Koseki discloses, "Wherein the optical axis of the waxicon reflector and the optical axis of the axicon reflector are parallel to each other" (Fig. 2, pts. 103 and 104).  

Regarding claim 10, Koseki discloses, "Wherein all stages of the waxicon and the axicon are configured to reflect the laser beam, during the different amplifying iterations" (p. [0014] and Fig. 2, pts. 103, 104, and 105).  

Regarding claim 11, Koseki discloses, "Wherein the amplifying unit consists essentially of an amplifying and reflecting disc" (p. [0014] and Fig. 2, pt. 105).  

Regarding claim 12, Koseki discloses, "Wherein the different stages of the waxicon reflector are configured to reflect the laser beam towards different regions of the amplifying and reflecting disc" (Fig. 2, pts. 103 and 105).  "Wherein some of the different regions of the amplifying and reflecting disc are configured to amplify the laser beam and direct the laser beam towards different regions of the axicon reflector" (Fig. 2, pts. 104 and 105).  "Wherein one central region of the amplifying and reflecting disc is configured to amplify the laser beam and direct the laser beam from the waxicon reflector through the center aperture" (Fig. 2, pts. 104a and 105).  "Wherein different regions of the axicon reflector are configured to reflect the laser beam towards the different regions of the amplifying and reflecting disc" (p. [0014] and Fig. 2, pts. 104 and 105).  "Wherein the different regions of the amplifying and reflecting disc are configured to amplify the laser beam and direct the laser beam towards different regions of the waxicon reflector" (p. [0014] and Fig. 2, pts. 103 and 105).  

Regarding claim 17, Koseki discloses, "Wherein an upper half of the output mirror is transmissive" (p. [0008], [0015] and Fig. 2, pt. 102, where mirror 102 is partially reflective so the upper and lower halves are each transmissive and reflective).  "A lower half of the output mirror is reflective" (p. [0008], [0015] and Fig. 2, pt. 102, where mirror 102 is partially reflective so the upper and lower halves are each transmissive and reflective).  

Regarding claim 20, Koseki discloses, "Wherein the excitation unit comprises laser diodes that are configured to excite the amplifying and reflecting disc" (p. [0014] and Fig. 2, pts. 105 and 106 where multiple semiconductor lasers are disclosed as positioned around disk 105).  

Regarding claim 24, Koseki discloses, "Exciting, by an excitation unit, an amplifying unit of an optical system" (p. [0014] and Fig. 2, pts. 105 and 106).  "Reflecting, by different stages of a waxicon reflector of the optical system, a laser beam, during different amplifying iterations, towards different regions of an amplifying unit of the optical system" (p. [0014] and Fig. 2, pts. 103 and 105).  "Amplifying, by some of the different regions of the amplifying unit, the laser beam, during the different amplifying iterations" (p. [0014] and Fig. 2, pts. 103 and 105).  "Directing the laser beam towards different regions of an axicon reflector of the optical system" (p. [0014] and Fig. 2, pts. 104 and 105).  "Amplifying, by one region of the amplifying unit, the laser beam" (p. [0014] and Fig. 2, pts. 103 and 105).  "Directing the laser beam from the waxicon reflector through a center aperture of the axicon reflector" (p. [0014] and Fig. 2, pts. 104a and 105).  "Wherein an optical axis of the waxicon reflector differs from an optical axis of the axicon reflector" (Fig. 2, pts. 103 and 104).  "Wherein the optical axis of the waxicon reflector and the optical axis of the axicon reflector belong to a continuous folded optical path" (p. [0014] and Fig. 2, pts. 103 and 104).  "Wherein an upper half of the output mirror is transmissive and a lower half of the output mirror is reflective" (p. [0008], [0015] and Fig. 2, pt. 102, where mirror 102 is partially reflective so the upper and lower halves are each transmissive and reflective).  

Regarding claim 26, Koseki discloses, "Wherein the Fresnel number at one or more parts of the optical system equals a*a/(λ*L), for each part of the one or more parts, a is half a diameter of a laser beam at the part, λ is a wavelength of the laser beam at the part and L is a propagation length of the laser beam at the part" (this limitation is inherently met because it merely recites the definition of the physical property of "Fresnel number").  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Koseki.

Regarding claim 4, Koseki does not explicitly disclose, "Wherein the output mirror belongs to an unstable resonator."  The examiner takes Official Notice of the fact that it was known in the art to arrange a laser with multiple paths through the active medium such that the resonator forms an unstable resonator so as to facilitate high power extraction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the resonator as an unstable resonator, since use of an unstable resonator end mirror facilitates extraction of high-power light from the cavity.

Regarding claim 8, Koseki does not explicitly disclose, "Wherein the optical axis of the waxicon reflector and the optical axis of the axicon reflector are oriented at each other."  The examiner takes Official Notice of the fact that it was known in the art that it is suitable to arrange a laser resonator to have two optical axes that intersect one another so as to form the laser cavity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the laser resonator such that the optical axes of concern intersect, since such a configuration was known in the art and recognized as a suitable laser cavity configuration.

Regarding claim 9, Koseki does not explicitly disclose, "Wherein a number of stages of the waxicon reflector minus one equals a number of stages of the axicon reflector."  The examiner takes Official Notice of the fact that it was known in the art to configure an unstable resonator such that only one beam path escapes the cavity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ only one more reflecting stage in the waxicon than the axicon, since the difference in these stages constitutes the number of beams allowed to escape the cavity and it was known in the art to set this value to one.

Claims 13 through 16, 27, 28, and 31 rejected under 35 U.S.C. 103 as being unpatentable over Koseki in view of Vetrovec (US Pub. 2002/0172253).

Regarding claim 13, Koseki does not explicitly disclose, "Wherein the amplifying unit comprises a set of amplifying and reflecting disks that are configured to amplify the laser beam."  Vetrovec discloses, "Wherein the amplifying unit comprises a set of amplifying and reflecting disks that are configured to amplify the laser beam" (p. [0068] and Fig. 3, pts. 80a and 80b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec.  In view of the teachings of Koseki regarding a folded disk laser, the use of multiple amplifier disks to provide reflections within a folded cavity as taught by Vetrovec would enhance the teachings of Koseki by indicating that passive mirror 108 may be replaced with an amplifying disk which necessarily provides additional amplification for high power output.

Regarding claim 14, Koseki does not explicitly disclose, "Wherein each amplifying and reflecting disk of the set comprises multiple regions."  "Wherein the amplifying unit is configured to amplify the laser beam by utilizing, during the different amplifying iterations, at least a majority of the multiple regions of each of the multiplying and reflecting disks."  Vetrovec discloses, "Wherein each amplifying and reflecting disk of the set comprises multiple regions" (Fig. 3, pts. 80a and 80b, where replacing mirror 108 of Koseki with another amplifier as with amplifiers 80a and 80b of Vetrovec necessarily results in multiple amplifying regions within each amplifier just as there are multiple reflected beam locations along reflector 108 of Koseki).  "Wherein the amplifying unit is configured to amplify the laser beam by utilizing, during the different amplifying iterations, at least a majority of the multiple regions of each of the multiplying and reflecting disks" (Fig. 3, pts. 80a and 80b, where replacing mirror 108 of Koseki with another amplifier as with amplifiers 80a and 80b of Vetrovec necessarily results in multiple amplifying regions within each amplifier just as there are multiple reflected beam locations along reflector 108 of Koseki).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec for the reasons provided above regarding claim 13.  

Regarding claim 15, Koseki does not explicitly disclose, "Wherein the amplifying unit is configured to amplify the laser beam by using all amplifying and reflecting disks of the set during each one of the different amplifying iterations."  Vetrovec discloses, "Wherein the amplifying unit is configured to amplify the laser beam by using all amplifying and reflecting disks of the set during each one of the different amplifying iterations" (Fig. 3, pts. 80a and 80b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec for the reasons provided above regarding claim 13.  

Regarding claim 16, Koseki discloses, "Wherein the different regions of the first mirror are configured to reflect the laser beam, during the different amplifying iterations, towards different regions of the second amplifying and reflecting disc" (p. [0014] and Fig. 2, pts. 108 and 105).  "Wherein the different regions of the second amplifying and reflecting disc are configured to reflect the laser beam, during the different amplifying iterations, towards different regions of the axicon reflector" (p. [0014] and Fig. 2, pts. 103 and 105).  Koseki does not explicitly disclose, "Wherein the set comprises a first amplifying and reflecting disc and a second amplifying and reflecting disc."  "Wherein the amplifying unit further comprises a first mirror and a second mirror."  "Wherein the different stages of the waxicon reflector are configured to reflect the laser beam, during the different amplifying iterations, towards different regions of the first amplifying and reflecting disc."  "Wherein the different regions of the first amplifying and reflecting disc are configured to reflect the laser beam, during the different amplifying iterations, towards different regions of the first mirror."  Vetrovec discloses, "Wherein the set comprises a first amplifying and reflecting disc and a second amplifying and reflecting disc" (Fig. 3, pts. 80a and 80b).  "Wherein the amplifying unit further comprises a first mirror and a second mirror" (Fig. 3, pts. 80a and 80b).  "Wherein the different stages of the waxicon reflector are configured to reflect the laser beam, during the different amplifying iterations, towards different regions of the first amplifying and reflecting disc" (Fig. 3, pt. 80a, where employing amplifier 80a in place of mirror 108 of Koseki necessarily causes this amplifier to operate in the described manner with respect to waxicon 103 of Koseki).  "Wherein the different regions of the first amplifying and reflecting disc are configured to reflect the laser beam, during the different amplifying iterations, towards different regions of the first mirror" (Fig. 3, pts. 80a and 80b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec for the reasons provided above regarding claim 13.  

Regarding claim 27, Koseki does not explicitly disclose, "Wherein amplifying unit comprises mirrors and amplifying and reflecting disks."  "Wherein the mirrors are parallel to the amplifying and reflecting disks and have optical axes that are oriented to the optical axis of the waxicon reflector and are oriented to the optical axis of the axicon reflector."  "Wherein the mirrors are positioned at one side of the optical system and the amplifying and reflecting disks are positioned at an opposite side of the optical system."  Vetrovec discloses, "Wherein amplifying unit comprises mirrors and amplifying and reflecting disks" (p. [0068] and Fig. 3, pts. 80, 80a, 80b, and 80c).  "Wherein the mirrors are parallel to the amplifying and reflecting disks and have optical axes that are oriented to the optical axis of the waxicon reflector and are oriented to the optical axis of the axicon reflector" (Fig. 3, pts. 80, 80a, 80b, and 80c, where employing multiple reflecting stages 80 in place of mirrors 107 and 108 of Koseki necessarily causes the resulting amplifier arrangement to operate in the described manner with respect to axicon 104 and waxicon 103 of Koseki).  "Wherein the mirrors are positioned at one side of the optical system and the amplifying and reflecting disks are positioned at an opposite side of the optical system" (p. [0068] and Fig. 3, pts. 80, 80a, 80b, and 80c, where mirrors 80 are arranged with half on one side and half on the other with all mirrors being parallel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec for the reasons provided above regarding claim 13.  

Regarding claim 28, Koseki does not explicitly disclose, "An unstable resonator."  "Wherein the unstable resonator comprises a concave mirror, a convex mirror and a scrapper mirror."  "Wherein an optical axis of each one of the concave mirror and the convex mirror is parallel to the optical axis of the waxicon reflector."  Vetrovec discloses, "An unstable resonator" (p. [0072]).  "Wherein the unstable resonator comprises a concave mirror, a convex mirror and a scrapper mirror" (p. [0072], Fig. 3, pts. 32 and 40, and Fig. 4B, pts. 28b, 40b, 42b, and 44b).  "Wherein an optical axis of each one of the concave mirror and the convex mirror is parallel to the optical axis of the waxicon reflector" (Fig. 3, pts. 32 and 40 and Fig. 4B, pts. 28b, 40b, 42b, and 44b, where mirrors 32 and 42b are arranged at opposite ends of the travelling wave which, in the arrangement of Koseki, corresponds to these mirrors being located in place of mirror 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec.  In view of the teachings of Koseki regarding a folded disk laser, the use of alternate arrangement of the end mirrors to provide an unstable resonator arrangement as taught by Vetrovec would enhance the teachings of Koseki by allowing for extraction of high-power light from the cavity.

Regarding claim 31, Koseki does not explicitly disclose, "An unstable resonator."  "Wherein the unstable resonator comprises a concave mirror and a convex mirror that is a gradial-reflectivity mirror."  "Wherein an optical axis of each one of the concave mirror and the convex mirror is parallel to the optical axis of the waxicon reflector."  Vetrovec discloses, "An unstable resonator" (p. [0073]).  "Wherein the unstable resonator comprises a concave mirror and a convex mirror that is a gradial-reflectivity mirror" (p. [0073], Fig. 3, pts. 32 and 40, and Fig. 4D, pts. 28d, 40d, and 42d).  "Wherein an optical axis of each one of the concave mirror and the convex mirror is parallel to the optical axis of the waxicon reflector" (Fig. 3, pts. 32 and 40 and Fig. 4D, pts. 28d, 40d, and 42d, where mirrors 32 and 42d are arranged at opposite ends of the travelling wave which, in the arrangement of Koseki, corresponds to these mirrors being located in place of mirror 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Vetrovec for the reasons provided above regarding claim 28.  

Claims 18, 19, 29, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Koseki in view of Seguin (US Patent 5,648,980).

Regarding claim 18, Koseki does not explicitly disclose, "A seeding beam supply unit."  Seguin discloses, "A seeding beam supply unit" (col. 18, lines 44-46 and Fig. 16, pt. 105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Seguin.  In view of the teachings of Koseki regarding a disk laser, the additional inclusion of a seed light injected through a folding mirror as taught by Seguin would enhance the teachings of Koseki by allowing for an external means of fixing the operational wavelength of the cavity.

Regarding claim 19, Koseki does not explicitly disclose, "Wherein the seeding beam supply unit is configured to provide a seeding beam through a central aperture of the waxicon reflector."  Seguin discloses, "Wherein the seeding beam supply unit is configured to provide a seeding beam through a central aperture of the waxicon reflector" (col. 18, lines 44-46 and Fig. 16, pt. 105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Seguin for the reasons provided above regarding claim 18.  

Regarding claim 29, Koseki does not explicitly disclose, "Another axicon reflector and a folded mirror that is configured to direct the laser beam towards the waxicon reflector through a gap between the axicon reflector and the other axicon reflector."  Seguin discloses, "Another axicon reflector and a folded mirror that is configured to direct the laser beam towards the waxicon reflector through a gap between the axicon reflector and the other axicon reflector" (Fig. 16, pts. 107, 109, and 110, where the folded mirror corresponding to the more tilted surface 109 directs light toward rear mirror 108 through gap between axicon 110 and mirror 109).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Seguin for the reasons provided above regarding claim 18.  

Regarding claim 30, Koseki discloses, "(b) an output mirror" (p. [0014] and Fig. 2, pt. 102).  "Wherein an upper half of the output mirror is transmissive and a lower half of the output lens is reflective" (p. [0008], [0015] and Fig. 2, pt. 102, where mirror 102 is partially reflective so the upper and lower halves are each transmissive and reflective).  Koseki does not explicitly disclose, "(a) a seeding beam supply unit is configured to provide a seeding beam through a central aperture of the waxicon reflector."  Seguin discloses, "(a) a seeding beam supply unit is configured to provide a seeding beam through a central aperture of the waxicon reflector" (col. 18, lines 44-46 and Fig. 16, pt. 105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koseki with the teachings of Seguin for the reasons provided above regarding claim 18.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828